Case: 2:21-cv-03789-JLG-CMV Doc #: 1 Filed: 06/23/21 Page: 1 of 3 PAGEID fade Fie,

Deke

 

 

 

 

ae PM 1:07.
vo. Dis TRta i HERN bist cotiy

CTRILIOILE 1. CARIGSS_1 Case yo. 20-c8 A a

 

 
 

 

 

| 7” a |

7 teat of Ha Wears

| 2 21 CV 378 8.

 

 

 

 

 

 

oibice c C/o Genpak { Ce mp olaint ¢  Unlawlul a isonment
(ailer) Dallas el ead ion of 2; OSE

 

 

Franklin Cou Shee 1 Deal af pt granted by ihe US,
—_______ | Mayer Pndtews Ginther dE Corn stitution

Columbus , Police Depart ment | Cruel and Unusual punishment
t

 

 

u Nots Comes, Petitioner MoJimmte 1. Craig Sr. in

____| pro-se fashion humbly ackng this honorable Court to Pend this
iourit, and its Mme morandom iD “uppers ee a pauls

peas worthy to this honorable Court. Totake within it S authorite=

 

 

 

-
os
me
CS
9
3
To
fm
Qs
di
on
Oo

DP oR
es
a
a

 

ied tothe cititens of the ie Shates ‘aad fs ferefories, la wits

the due process clause of the 1g%, 5, ath and gth dmenel ment rights,

 

 

 

 

 

 

 

 

| may hav deen iNerinaed “pec yi LS 2 IY)€; bs had DLW 1
Suck atheh €.) DUC) |. ,

| Retiboner MeJimraz ! whill eld i;
liFranKhn County Correctional Center, On the c, e

 

violence to an Alleged victim (Albert Harper Jr, ) Whoisa Con-

| Victed felon, whahave a long Crimea! history, That 1s nota
2 fel, tive | jorktie nd. Who live. INaseperate Coom from my wite

) and. Lond pigs faa cbs rental gems ° Loreal

eaKing geen our door,

 

 

 

 

 

  
 

 

the aveahen te do bo. arm to

UN. Wdith a lara club froma step pasting yl She "did not give hum
Money ( Contr.) | a4

 

 

 

 

 

 
Case: 2:21-cv-03789-JLG-CMV Doc #: 1 Filed: 06/23/21 Page: 2 of 3 PAGEID #: 2

Mg ruwiPe and I were not afforded aa prelim nary
hearing. Has inabled uS to dispute the alleged Charges
dgeunst me yand We Maintains that any Sara jor alleged

__| Chargeg..Are the result of self defense forthe iPeand
safety of my disabled wife.

 

 

 

 

 

  

 

      

 

       

wad the persut of happiness and domes-

 

IM bus , Shio hasdenied me all of these

c rrangutlity, The city bf colv
(oe Se ee, eee German Yi lege fly place

 

 

of residence end the hfe.of. my mother Mary Craty,ity, wife has peer

 

rechlesdy ahanolaned. In.atac.with mydogs, She has Came close to

 

——__—_tIdizing ram blood clates Juice ,and the city of Columbus hes Killed

Iny.dogs, fl] jst to protect the rights of the Criminal; Which 18

 

 

adecilecton. of duty Concerning the pelice eho arc. supose to server

———||pretect.anda malpractice ofthe law by the prosesatorofhices

 

Who are. supasect to get the Ccumino|s othe Streets« Nat prateck-them.

 

a) Rebitioner: Mr

 

      

Craig Sr. Yilowkully detain-
ed withe ne

 

and speedy Trial The. Caurtapeunted

   

 

attorney hes. Knowingly without my permission. Waived yg rights

 

toa speed trial, Cre me» Ususvel oishncor.

 

 

A) UNE TEO STATES «Taylor 4870s, 306
The length of delay,a_ measure. of the S.nosness of the,

 

 

 

Speedy trial vieltion, in some way 1s.Closely related to the (S6ue

 

Of the prequdice tothe defendant. The lenger the delay the

 

 

 

Greater the presumtive or actual preyudice 10 the dePendatsh

 

iN terms of ability to prepare, for trial or the resiniction.on

 

 

 

ZL. n.ordinate delay between public charge and trial-*

 

whelly aside Cram Possible preyudice to the Ie berfy feSources

 

Coral his associatt -SUbyect hum to. wblic Obleguy,ane
Creat anstety sn hin jis Loot ly and pend Se “i n

 

 

 

 

 

(CONT. ) 2X3).

 
Case: 2:21-cv-03789-JLG-CMV Doc #: 1 Filed: 06/23/21 Page: 3 of 3 PAGEID #: 3

 

lia) Bittner Me Sami L. Craig St FS ona stroftureal

income. of Social Security disability ands hotabic to afford

atoo, eco bond ora A000 Aperane & hong , keeaus when L£ was
On lawsPGlly detained, Theg stopped! my Soctal Secunsty heaving
Me destitute,

A). Makino, Ronds anc Bails toexsesswe for the
__petitroner to ever “acheive ona icone that has been detained
foran illegal act by the prosecak ov Denys the deLendant
_wWho IS supose to he innocent until Proven. guilty, Curtals
his ability to ever acheive bend or kat! and pots justice out
of reach forthe accused, AS als rded vader Criminal Rule 46
of the gh amendment of the Constitution,

 

 

 

 

A) Petiboner Medimmie lL. Craig Is acerd fied peace Fficer by
_He Oho peace Cicer Training Counsel and have obtain the fequred
Credit hours by the State of Ohio te serve anol Heeg the peace, Tm

__ protect the life of the inesent- and disabled citizens of Hus

State Since 1983.0 have the right fo use deadly foree to pretect pile,

A)I Ive and Keep the Comandments ofthe bible,
IT clo net bare false witness 490 nst my Neibars ».

B)I Love my wite as Christ loved! the Church, and
Fave. his liPe Lor it

¢) Ny Lirst genera | orcler O23 a Service man 1s te
fight and _defencl the Constitvtion of the United STates
Crone all enemies foreigh and _clomesStic..

polor
| ' Lin Closing all I wants the rights granted by the
_ _ Constitvhion,

T thank this Honorable Court for sts
Laur and Lmpatttal juclgements Ip. of
: C009 Su.
